Citation Nr: 0324646	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-47 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for disability manifested 
by hematuria.  


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active military service from July 11, 1969 to 
August 14, 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia.  At that time, the 
RO&IC determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hematuria.  The veteran appealed to the Board, 
and in a decision dated in October 1998, the Board concluded 
that new and material evidence had not been submitted to 
reopen the previously denied service connection claim.  

The veteran appealed the October 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in June 2000, the Court vacated the Board's 
October 1998 decision and remanded the matter to the Board 
for further proceedings consistent with the Court's order.  
In December 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for disability manifested by hematuria and 
remanded the matter to the RO&IC for additional development.  
The RO&IC returned the case to the Board in March 2002.  In a 
decision dated in June 2002, the Board denied service 
connection for hematuria.  

The veteran appealed the June 2002 Board decision to the 
Court.  In an order dated in February 2003 the Court vacated 
the June 2002 Board decision and remanded the matter to the 
Board on the basis that the June 2002 Board decision did not 
present sufficient reasons or bases to support its conclusion 
that VA provided adequate notice of the information and 
evidence necessary to substantiate the veteran's claim 
pursuant to 38 U.S.C. § 5103(a) as amended by the Veterans 
Claims Assistance act of 2000 (VCAA).  The Order remanded the 
matter for readjudication consistent with a joint motion of 
the parties.  The Joint Motion for Remand and to Stay 
Proceedings (Joint Motion) directs that it be determined that 
VA has fulfilled the requirements of notifying the veteran of 
the information and evidence necessary to substantiate his 
claim and that the notice indicate which portion of any such 
information or evidence is to be provided by the veteran and 
which portion must be provided by VA.  See 38 C.F.R. § 3.159 
(2003); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, in the Joint Motion it was stated that the 
December 2000 Board decision, an April 2001 letter to the 
veteran from the RO, a January 2002 supplemental statement of 
the case and October 1998 Board decision did not fulfill the 
requirements that VA notify the veteran of the information 
and evidence necessary to substantiate his claim and that 
such notice must indicate which portion of any such 
information or evidence is to be provided by the veteran and 
which portion must be provided by VA.  See Joint Motion for 
Remand and to Stay Proceedings, pp 2-5.  

The veteran is seeking service connection for disability 
manifested by hematuria.  At VA hearings in November 1996 and 
March 1998, he testified that he had no health problems 
before service, that his hematuria began in service and that 
it has continued to the present.  

The veteran entered active service on July 11, 1969.  At his 
pre-induction physical examination in February 1969, the 
veteran stated that he did not then have nor had he ever had 
frequent or painful urination, kidney stone or blood in his 
urine.  On physical examination, his genitourinary system was 
evaluated as normal, and a urinalysis was negative.  The 
examination report bears stamps dated May 16, 1969, July 8, 
1969 and July 11, 1969, each of which indicates that no 
additional defects were discovered on those dates, and the 
veteran was stated to be fit for military service.  
Chronological records of medical care show that on August 1, 
1969, the veteran reported passing blood with bowel movements 
and pain in his lower stomach.  On August 4, 1969, the 
veteran stated he had pain in his left side and said he had 
noted blood in his bowel movements and urine.  He stated that 
he told his recruiter that he had pain in his left side and 
that he had rectal bleeding and blood in his urine.  He said 
he took Maalox for pain in his abdomen.  He reported to the 
examiner that he had pain in his left side when he walked.  
He was referred to the surgery clinic.  

At a surgery consultation on August 4, 1969, the veteran gave 
a history of rectal bleeding since December with some rectal 
tenderness and occasional constipation with tenesmus.  He 
also gave a 2-day history of urgency and frequency of 
urination with suprapuic pain.  After examination, the 
impression was rectal bleeding secondary to internal 
hemorrhoids and cystitis.  The veteran was referred for 
laboratory studies and a genitourinary consultation.  The 
veteran was seen at a genitourinary clinic on August 5, 1969.  
He gave a history of left lower quadrant pain, constant for 
the past 6 to 7 months, associated with dysuria and urgency, 
no frequency.  The veteran stated that on the Saturday prior 
to the consultation, his left lower quadrant pain became more 
severe, sharp in nature and when he urinated, he had initial 
and terminal gross hematuria.  He reported no fever or chills 
and no history of kidney stones.  At the time of the 
consultation, he still had hematuria and pain radiating down 
to the left testis.  On examination of the abdomen, there was 
left lower quadrant tenderness, no rebound.  The testes were 
negative, and the prostate was tender, more on the left.  
Urinalysis showed 50 to 60 red blood cells in both 
glasses/high power field.  There were occasional white blood 
cells.  A radiology study was reportedly normal.  The 
impression was hematuria, etiology undetermined.  The 
physician recommended medical discharge.  

A Medical Board was convened on August 7, 1969.  The record 
includes a report of medical history by the veteran dated 
August 7, 1969, wherein the veteran reported that he had not 
ever had and did not now have frequent or painful urination, 
kidney stone or blood in his urine.  A report of medical 
examination, dated August 7, 1969, refers to an attached 
narrative summary.  In the narrative summary, a member of the 
Medical Board repeated the contents of the urology 
consultation report verbatim with the addition that an 
intravenous pyleogram was within normal limits.  The member 
of the Medical Board stated that the final diagnosis was 
hematuria, etiology undetermined.  He stated that the medical 
condition existed prior to entry into service and had not 
been aggravated by service beyond the normal progression of 
the disease.  In a Medical Board Report dated August 7, 1969, 
a three-member Medical Board, including the member who 
prepared the narrative summary, found "after consideration 
of clinical records, laboratory findings and physical 
examination" the diagnosis was hematuria, etiology 
undetermined, with the approximate date of origin 
undetermined but prior to service.  They stated that the 
condition was not permanently aggravated by service.  The 
disability was described as "Chronic condition which may be 
progressive and makes evaluee a poor risk for continued 
military service."  The Medical Board recommended that 
application for discharge be approved.  On August 8, 1969, 
the hospital commander approved the Medical Board 
recommendation.  The veteran was discharged from service on 
August 14, 1969.  

The veteran has submitted statements from his father, mother 
and brother who state that they observed the veteran's urine 
before service and saw no blood in it at that time and also 
observed his urine after service and saw blood in it then.  
The veteran has submitted statements from a private physician 
who in 1998 stated that the veteran had been a patient of 
hers off and on for 30 years and that she did not recall him 
having any urinary tract problems during his early 20s, 1969 
to 1973.  She stated that records during that period are no 
longer available.  Records from Germantown Dispensary and 
Hospital show the veteran was observed to have hematuria in 
1973 and 1974.  The veteran was seen in a VA emergency room 
in June 1996 and at that time said he had blood in his urine, 
which started 9 months earlier.  He complained of abdominal 
pain and urinating 4 to 5 times a day.  He reported a history 
of recurrent hematuria since 1969.  He ascribed the hematuria 
to pills he took in basic training in service.  The 
assessment in June 1996 was gross hematuria.  A VA ultrasound 
study in August 1996 revealed a simple renal cyst in the left 
kidney.  VA outpatient records dated from August 1996 to 
March 2001 show continuing complaints of chronic hematuria.  

The veteran underwent a VA examination in July 2001.  
Urinalysis at that time showed red blood cells too numerous 
to count.  The reference range was reported as 0 to 2 red 
blood cells per high power field.  The July 2001 examination 
report currently in the claims file appears to be a photocopy 
of a typewritten report listing three sections titled:  
history of the present illness, physical examination and 
conclusions.  The contents of the first two sections are 
typewritten while the contents of the conclusions section is 
handwritten and appears to have been written on a separate 
sheet of paper laid over the typewritten page.  In the 
typewritten section of the report, the examiner said that 
physical examination was essentially unrevealing.  In the 
history section of the report, the examiner stated that he 
reviewed the claims file and noted that it was stated that 
six to seven months prior to the onset of hematuria in 
service, the veteran had left lower quadrant pain associated 
with hematuria.  The VA examiner said there were no records 
to substantiate this and that he found no records to 
substantiate the August 7, 1969, statement of the Medical 
Board member who said the veteran had hematuria prior to 
service.  In the conclusions section, which is the 
handwritten portion of the report, it is stated that 
accepting the August 7, 1969, Medical Board member's 
statement, the evidence clearly and unmistakably shows that 
the veteran suffered from a genitourinary condition 
manifested by hematuria prior to service.  It was further 
stated that it is unlikely that the condition permanently 
worsened in degree during service.  

Under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  

When the RO&IC considered the merits of the veteran's service 
connection claim in its January 2002 supplemental statement 
of the case, it determined that genitourinary disability 
manifested by hematuria existed prior to service and 
concluded there was no evidence that the condition 
permanently worsened as a result of service.  At that time, 
38 C.F.R. § 3.304(b) stated that the presumption of sound 
condition could be rebutted solely by clear and unmistakable 
evidence that that a disease or injury existed prior to 
service.  In July 2003, the VA General Counsel, in a 
precedent opinion, provided interpretation and direction 
concerning the requirements for rebutting the presumption of 
sound condition under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  
VAOPGCPREC 3-03.  The General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel pointed out that under the language of the statute, 
VA's burden of showing that the condition was not aggravated 
by service is conditioned only upon 




a predicate showing that the condition in question was not 
noted at entry into service.  The General Counsel held that a 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty to show 
by clear and unmistakable evidence that the disease was not 
aggravated by service attaches.  The General Counsel held 
that 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  Id.  It is, therefore, necessary to remand the 
case to the RO&IC for its determination of these matters with 
consideration of the General Counsel precedent opinion.  

If the presumption of soundness is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As to the 
first element, VA outpatient records show that from 1996 to 
2001 the veteran was seen with continuing complaints of 
hematuria, but there is no indication in those records or in 
the report of the July 2001 VA examination that a 
determination has been made as to the underlying disease or 
injury resulting in the symptom of hematuria, i.e., blood in 
the urine.  Further, there is currently of record no medical 
opinion linking any current disability manifested by 
hematuria to service or alternatively a finding of continuity 
of symptomatology or chronicity under 38 C.F.R. § 3.303(b).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO&IC for the following actions:  

1.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he received 
treatment or evaluation for disability 
manifested by hematuria at any time since 
service.  With authorization from the 
veteran, the RO&IC should attempt to 
obtain and associate with the claims file 
records identified by the veteran that 
have not been obtained previously.  (The 
record does show requests to and 
responses from the Germantown Dispensary 
and Hospital pertaining to reported 
treatment from 1969 to 1976.)  In any 
event, the RO&IC should obtain and 
associate with the claims file any VA 
outpatient records or hospital summaries 
(including reports of any radiology or 
genitourinary studies) dated from March 
2001 to the present.  

2.  As ordered by the Court and directed 
in the Joint Motion, RO&IC should 
explicitly notify the veteran that to 
substantiate his claim he should submit 
lay or medical evidence supporting his 
contention that he did not have hematuria 
prior to service, medical evidence that 
any disability manifested by hematuria 
that existed prior to service permanently 
worsened during service, lay or medical 
evidence supporting his contention that 
his hematuria symptoms continued from 
service to the present and/or medical 
evidence supporting his contention that 
he currently has disability manifested by 
hematuria and that it is related to his 
hematuria symptoms in service.  The RO&IC 
should advise the veteran of the time 
limits for the submission of such 
evidence.  The RO&IC should advise the 
veteran that if upon review of evidence 
submitted it is determined that a medical 
examination or medical opinion is 
necessary, VA will arrange for a medical 
examination and obtain medical opinions 
pertaining to his claim.  

3.  Thereafter, if the RO&IC determines 
that a medical examination or medical 
opinion is necessary to decide the claim, 
it should arrange for a VA genitourinary 
examination of the veteran to determine 
the nature and etiology of any current 
disability manifested by hematuria.  All 
indicated studies should be performed.  
The examiner should be requested to 
provide a diagnosis and should provide an 
explanation if this is not possible.  The 
examiner should be requested to review 
the veteran's claims file, including his 
complete service medical records, lay 
statements from the veteran's family 
members and all available post-service 
medical records, and provide an opinion, 
with complete rationale, as to whether 
disability manifested by hematuria 
existed prior to service and, if so, 
whether the disability permanently 
worsened in degree during service.  In 
addition, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current genitourinary disability 
is causally related to disability 
manifested by hematuria shown in service 
or to any other incident of service.  The 
claims file must be provided to the 
examiner for review in connection with 
the examination and that it was available 
should be noted in the examination 
report.  

4.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied or that the veteran has waived 
additional time to submit evidence.  See 
38 C.F.R. § 3.159 (2003).  

5.  After full compliance with notice and 
development requirements, the RO&IC 
should readjudicate the claim of 
entitlement to service connection for 
disability manifested by hematuria.  In 
so doing, the RO&IC should consider the 
presumption of sound condition at service 
entrance and make explicit findings as to 
whether there is clear and unmistakable 
evidence that the disability manifested 
by hematuria existed prior to service and 
whether there is clear and unmistakable 
evidence that the disability was not 
aggravated by service.  See 38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO&IC should issue a supplemental 
statement of the case that addresses all 
evidence not previously considered by the 
RO&IC and informs the veteran of laws and 
regulations pertinent to his claim.  The 
veteran and his attorney should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified by the RO&IC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


